Cowin, J.
(dissenting, with whom Marshall, C.J., joins). Had Meredith Gravina been inside her apartment at the time the search was executed, the search warrant in this case, which authorized the search of apartment no. 5 at 521 Main Street, *63Hyannis, and of “any person present,” would have justified detention and search of her person. See Commonwealth v. Smith, 370 Mass. 335, 344-346, cert. denied, 429 U.S. 944 (1976). However, at issue in this case is Gravina’s status outside the apartment. The police detained Gravina in an alley1 next to a restaurant after she had left her apartment, stopped “for a short . . . time” on the front steps, walked through the apartment building’s parking area, and then proceeded another fifty to seventy feet down that alley toward Main Street in Hyannis. This detention occurred at least two minutes after Gravina left her apartment. Today the court concludes, citing to Michigan v. Summers, 452 U.S. 692 (1981) (Summers), that Gravina’s detention, because it occurred prior to the police executing a search warrant inside her apartment, did not violate the Fourth Amendment to the United States Constitution. The court further determines that this detention did not violate art. 14 of the Massachusetts Declaration of Rights. I disagree. I am not persuaded by the reasoning of Michigan v. Summers, supra, and would not rely on that case to answer the defendant’s challenge under the Massachusetts Constitution. As to his Federal claim, because the facts in this case differ from those in Summers, even if this court adopted the exception to the warrant requirement announced in Summers, the seizure in this case would still be invalid. I respectfully dissent.2
In Summers, the United States Supreme Court created an *64exception to the warrant requirement under the Fourth Amendment, and concluded that the temporary detention of occupants of premises without an arrest warrant, while a search warrant is being executed, will in some cases pass constitutional muster. Id. at 704-706. See Illinois v. McArthur, 531 U.S. 326, 331 (2001). This exception was premised on the Court’s assessment that some seizures are “so much less severe” than traditional arrests that “the opposing interests” of law enforcement can outweigh the privacy interests implicated by the seizure. Michigan v. Summers, supra at 697-698, quoting Dunaway v. New York, 442 U.S. 200, 209 (1979). In Summers, the Supreme Court held that the additional intrusion caused by requesting a departing occupant to assist the police in gaining access to the premises and detaining him on the front steps of his house, rather than inside the premises, was outweighed by the legitimate interests of (1) minimizing the possibility of harm to the police officers, (2) preventing flight, and (3) facilitating orderly completion of the search. Id. at 702-703.
Because art. 14 may provide greater protection against governmental intrusion than does the Fourth Amendment, see Commonwealth v. Rodriguez, 430 Mass. 577, 584-585 n.7 (2000), this court can and should reject Summers, which posits that a little bit of illegal seizure is acceptable if the personal privacy which that seizure threatens is outweighed by law enforcement interests. Id. at 697-698.
Summers, of course, was an exception to the requirement that searches and seizures by police must be based on probable cause, purportedly following the reasoning of Terry v. Ohio, 392 U.S. 1 (1968) (Terry) (police officers who suspect criminal activity may stop suspect on less than probable cause), and United States v. Brignoni-Ponce, 422 U.S. 873 (1975) (Brignoni-Ponce) (border patrol agents justified in making brief vehicle stops based on less than probable cause). See Michigan v. Summers, supra at 698-699. In those cases, the Supreme Court allowed narrow exceptions to the Fourth Amendment’s probable *65cause requirement due to the particular law enforcement interests involved. Id. at 707 (Stewart, J., dissenting). In Terry, the particular interest that justified the stop was the need for police officers to be able to conduct some sort of investigation when they have less than probable cause but more than a hunch (i.e., they can point to “specific and articulable facts”) that criminal activity is in progress. Terry v. Ohio, supra at 21. In Brignoni-Ponce, the interest was the difficult task of preventing illegal entry of aliens at the Mexican border. United States v. Brignoni-Ponce, supra at 878-882. In both cases, the Court stated that the interests at stake exceeded or were independent of the government’s ordinary interests in investigating crime and apprehending wrongdoers. See United States v. Brignoni-Ponce, supra at 883; Terry v. Ohio, supra at 23. See also Michigan v. Summers, supra at 709 (Stewart, J., dissenting). Because of the unusual and important nature of those interests, the Court abandoned the “ ‘long-prevailing standards’ of probable cause” and instead employed a balancing test, the result of which was to allow minimal intrusions into personal privacy where the privacy implications were outweighed by the unique law enforcement interests present in those cases. Michigan v. Summers, supra at 708-712 (Stewart, J., dissenting), quoting Dunaway v. New York, supra at 208.
As the dissent in Summers elucidated, however, it is an inappropriate leap in logic to suggest that Terry and Brignoni-Ponce endorse the notion that “courts may approve a wide variety of seizures not based on probable cause, so long as the courts find, after balancing the law enforcement purposes of the police conduct against the severity of their intrusion, that the seizure appears ‘reasonable.’ ” Michigan v. Summers, supra at 706 (Stewart, J., dissenting). The law enforcement interests invoked in Summers (minimizing the possibility of harm to police who do not have articulable suspicion that a suspect is armed and dangerous, preventing flight, and facilitating an orderly search) may be laudable, but they are not sufficient to justify conducting this exceptional balancing test. Id. (Stewart, J., dissenting). Instead, when ordinary law enforcement interests are at stake, the “Fourth Amendment itself has already performed the *66constitutional balance between police objectives and personal privacy.” Id. (Stewart, J., dissenting). If the traditional balancing already performed by the Fourth Amendment were to be abandoned in considering these ordinary law enforcement interests, and the reasoning of Summers were to be followed to its logical conclusion, privacy concerns would have to be weighed against law enforcement interests by the courts in every case, and by the police in every encounter with a citizen.
The Summers dissent also questioned, correctly in my estimation, whether the asserted justifications for the detention reflected legitimate police interests in the circumstances of that case. There was no suggestion there that the defendant posed a threat to police officers or anyone else. Summers, supra at 709 n.l (Stewart, J., dissenting). Indeed, he was leaving the premises the police were about to search. As to the government’s asserted interest in preventing flight, Justice Stewart stated: “If the police, acting without probable cause, can seize a person to make him available for arrest in case probable cause is later developed to arrest him, the requirement of probable cause for arrest has been turned upside down.” Id. at 709 (Stewart, J., dissenting).3 Finally, if a detention without probable cause is permissible in order to “facilitate” a search warrant that is not accompanied by an arrest warrant, “the fundamental principle that the scope of a search and seizure can be justified only by the scope of the underlying warrant has suffered serious damage.” Id. (Stewart, J., dissenting). Moreover, as the dissent pointed out, a superficial reading of the Summers opinion “may suggest a minor intrusion of brief duration.” Id. at 711. (Stewart, J., dissenting). However, “a detention ‘while a proper search is being conducted’ can mean a detention of several hours.” Id. (Stewart, J., dissenting), quoting Michigan v. Summers, supra at *67705. Thus, a person may be made a prisoner in his own home for a long period of time.4
Even though this court has accepted the reasoning in Summers, the facts of the present case cannot be shoe-homed into that narrow exception, because here the intrusion into personal privacy is greater and is not outweighed by any legitimate police interests. The character of the intrusion here was greater than that in Summers. It did not occur on the doorstep of a private home, as in that case, but in an alley adjacent to a parking area located between a restaurant and the entrance to a multi-unit apartment building, and at least fifty to seventy feet from that entrance. While Summers did not specify geographic distances by which to measure the intrusiveness of a detention, other courts have recognized that the level of intrusiveness of a Summers detention increases when the suspect is stopped in a place that is itself not the subject of the search warrant. See, e.g., United States v. Sherrill, 27 F.3d 344, 346 (8th Cir.), cert. denied, 513 U.S. 1048 (1994) (refusing to extend Summers to a detention occurring on the street, one block away from premises to be searched, because the distance from the premises made the intrusiveness “much greater”). Accord United States v. Boyd, 696 F.2d 63 (8th Cir. 1982), cert. denied, 460 U.S. 1093 (1983). See also Leveto v. Lapina, 258 F.3d 156, 169 (3d Cir. 2001) (detention of suspect in parking lot of business for which search warrant had been issued increased the level of intrusiveness); United States v. Edwards, 103 F.3d 90, 93-94 (10th Cir. 1996) (streetside stop of defendant three blocks from premises did not comport with Summers)', United States v. Taylor, 716 F.2d 701, 707 (9th Cir. 1983) (distinguishing Summers because suspect was detained while attempting to drive away from the premises, and not “in or adjoining the place being searched”). Cf. United States v. Cochran, 939 F.2d 337, 339 (6th Cir. 1991), cert. denied, 502 U.S. 1093 (1992) (seizure and return of resident “a short distance from his residence” valid under Summers).
The increased intmsiveness at issue here is not outweighed by any of the legitimate law enforcement interests enumerated *68in Summers. First, the increased intrusiveness does not assist in protecting the safety of law enforcement officers. Detective Balcom testified that the police did not consider Gravina a threat to their safety. Indeed, when the police accosted her she was neither placed in handcuffs nor frisked. In addition, a person who is at some distance from and walking away from the premises to be searched does not pose any risk to officers, unlike those inside or just on the doorstep. See, e.g., United States v. Edwards, supra at 94 (suspect who has left area and is unaware of search warrant poses no threat to officers); United States v. Hogan, 25 F.3d 690, 693 (8th Cir. 1994) (where police seized defendant in his car miles from the premises subject to the warrant, no risk of harm to officers conducting search). Cf. United States v. Cochran, supra at 339 & n.3 (Summers detention on street valid because police needed suspect’s assistance to handle guard dog located on premises). Second, preventing Gravina’s flight was not a legitimate interest here.5 If the illegal stop and detention had not occurred, Gravina would have proceeded to Main Street and been unaware of any reason to flee. See, e.g., United States v. Edwards, supra at 93-94; United States v. Hogan, supra at 693. Third, at the time they apprehended her, the police had no reason to believe that Gravina had a key to the premises. In any event, Gravina’s possession of such a key is not in itself enough to conclude that her presence was necessary for an orderly completion of the search. United States v. Edwards, supra at 92-94 (obtaining keys from suspect did not convert illegal seizure into valid Summers detention). Surely, in most cases, the police do not need the assistance of the occupant to gain access to the premises without major *69damage. Further, the court assumes that those who may be charged with a crime desire to remain on the premises with police officers and protect their property. Neither common sense nor the facts of this case support such an assumption. Finally, there is no reason to believe that the presence of a suspect facilitates the orderly progression of a search.
There is an even more important distinction between Summers and the present case. The objective justification for the detention in Summers was to a great extent premised on the connection of the defendant to the premises in question. Michigan v. Summers, supra at 703-704. As the Summers Court stated, because a “judicial officer has determined . . . someone in the home is committing a crime . . . [t]he connection of an occupant to that home gives the police officer an easily identifiable and certain basis for determining that suspicion of criminal activity justifies a detention of that occupant.” Id. The court today points to this connection as providing the requisite “articulable facts” under the Fourth Amendment and “reasonableness” under art. 14 to justify the detention.6 In fact there was no such connection between Gravina and the premises. The *70court states that justification for her detention, i.e., her “connection” to the premises, was provided by her status as an “occupant” of the premises for which the warrant was issued. This status, the argument goes, was established by her statement, “That’s my apartment,” prior to being shown the warrant or read her Miranda rights, in other words, before she was detained.7
In this case, however, the record compels the finding that the detention of Gravina occurred prior to the police learning of her status as an “occupant,” in other words, prior to the asserted objective justification for that detention. Regarding the initial encounter, the judge found that four distinct elements occurred in the following order: (1) Gravina and the defendant were informed by the police of the existence of the warrant; (2) Gravina stated that the apartment to be searched was hers; (3) Gravina and the defendant were shown the warrant and then; (4) Gravina and the defendant were Mirandized. However, the only officers who testified both testified that Gravina was read her Miranda rights before her statement (Detective Balcom on direct and redirect examination, and Detective Lieutenant Allen during direct and cross-examination). In argument during the motion hearing, the district attorney also stated that Gravina made her statement after being shown the warrant and advised of her Miranda rights, and the Commonwealth’s own appellate brief recites the facts in this order as well. Only once on the record (during the cross-examination of Detective Balcom), does it appear that Gravina made her statement before being Mirandized. Thus, the record does not support the judge’s finding that Gravina made her statement prior to being shown the warrant. To the contrary, the judge’s finding is clearly erroneous. At the time Gravina was detained, the police were not aware of *71articulable facts that provided the requisite connection between Gravina and the premises, and her detention therefore was not reasonable.8
Even if the judge’s finding was not erroneous, and even if Gravina had admitted to living in the apartment prior to her detention, there was still no valid justification for that detention. Absent the suggestions in Summers, which might favor the validity of Gravina’s detention, the only arguably legitimate rationale for the seizure can be found in Terry v. Ohio, supra. Under Terry, an officer has the right to “make a threshold inquiry where suspicious conduct gives the officer reason to suspect that a person has committed, is committing, or is about to commit a crime.” Commonwealth v. Watson, 430 Mass. 725, 729 (2000), quoting Commonwealth v. Silva, 366 Mass. 402, 405 (1974). In evaluating the validity of a Terry-type stop, we consider both “whether the initiation of the stop was proper in the circumstances and whether the scope was justified by the circumstances.” Commonwealth v. Grandison, 433 Mass. 135, 139 n.6 (2001), quoting Commonwealth v. Watson, supra. The scope of the intrusiveness of the stop includes the length of the encounter, the nature of the inquiry, the possibility of flight, and danger to the safety of the officers. Commonwealth v. Williams, 422 Mass. 111, 118 (1996). The scope must be proportional to the “degree of suspicion the police reasonably harbor.” Id. at 116. When a detention follows from a threshold inquiry that does not reveal further suspicious activity or circumstances, that detention will normally be invalid. See Commonwealth v. Torres, 424 Mass. 153, 157-159 (1997); Commonwealth v. Borges, 395 Mass. 788, 790-791 (1985); Commonwealth v. Loughlin, 385 Mass. 60, 62 (1982).
The circumstances in this case arguably may have justified a threshold inquiry of Gravina in order to ascertain her connection to the defendant and the illegal activity under investigation. However, no such inquiry was made by the police. Gravina’s mere association with the defendant, and her admission that the apartment under investigation was hers, were not sufficient to *72provide reasonable suspicion proportionate to her detention (which was for an indeterminate time, see note 8, supra), and her involuntary return to the apartment, see note 2, supra. The detention of Gravina exceeded the scope of a valid Terry-type stop.
In Summers, the Court stated that “the type of detention imposed here is not likely to be exploited by the officer or unduly prolonged in order to gain more information, because the information the officers seek normally will be obtained through the search and not through the detention.” Id. at 701. This misses the point. Constitutional guarantees do not depend on suppositions that police officers will not “exploit” unauthorized detentions or that such detentions will not normally produce useful information. Nor do these guarantees envision subsequent case-by-case analysis of the balance between law enforcement needs and individual privacy rights. That balance was struck in both the Fourth Amendment and art. 14, resulting in the requirement that detentions of this nature be preceded by warrants. It is not our function to revisit it.
What is even more unnerving is that the court today not only embraces for art. 14 purposes the reasoning of Summers', it expands on it. In Summers, the police detained a suspect whom they inadvertently encountered on the doorstep of his home, searched for and found narcotics in the basement, and then arrested the suspect. Id. at 693. Today, this court concludes that the police may wait until a nonsuspect emerges from the premises to be searched, detain that nonsuspect whom they only later learn is connected to the particular residence, bring her back to the premises specified in the search warrant, detain her for an unspecified period of time, and then search the bag she is carrying. Even the logic of Summers does not justify this detention and search. Clearly the heightened protection provided by art. 14 does not countenance this further erosion of the warrant requirement.

It is difficult to envision the alley. According to Detective Balcom’s testimony at the motion hearing, 521 Main Street is a multi-unit apartment building located off Main Street behind a restaurant. Beside the restaurant is what Balcom alternately described as an “alley” or “driveway,” about “[one hundred] feet long [which] opens up into a parking area in front of [521 Main Street].” Balcom stated that it was “reasonable to assume that” this parking lot was used both by the restaurant and by the apartment building residents.


Had Gravina consented to the seizure by voluntarily accompanying the police back to her apartment, there would be no doubt the motion to suppress should have been denied. The Commonwealth, however, has not relied on consent at any point during these proceedings. The question for decision was raised by the defendant, when he claimed he was the victim of an “unlawful search and seizure”; by necessary implication the defendant was alleging that Gravina did not consent. The Commonwealth “bears the burden of proving that the consent was “in fact, freely and voluntarily given,” and was “more than acquiescence to a claim of lawful authority.” Commonwealth v. Krisco Corp., 421 Mass. 37, 46 (1995), quoting Bumper v. North Carolina, 391 U.S. 543, 548-549 (1968). This burden was not met. The court intimates that *64Gravina may have accompanied the police voluntarily in order to care for a puppy, but no such finding was made by the judge. Further, merely admitting that it was her apartment did not constitute consent. Absent a showing of consent by the Commonwealth and any finding of consent below, we must assume Gravina did not consent to return to the apartment.


Although “disfavored,” brief seizures on less than probable cause are permissible to conduct “showup” identifications “in the immediate aftermath of a crime.” Commonwealth v. Johnson, 420 Mass. 458, 461 (1995). “Such identification procedures are justified by the need for prompt criminal investigation while the victim’s ‘recollection or mental image of the offender is still fresh ....’” Commonwealth v. Leonardi, 413 Mass. 757, 761 (1992), quoting Commonwealth v. Barnett, 371 Mass. 87, 92 (1976), cert. denied, 429 U.S. 1049 (1977). The facts of this case present no such urgency.


The record in Summers did not make clear the duration of the search and the defendant’s detention. Michigan v. Summers, 452 U.S. 692, 711 n.3 (1981) (Stewart, 1, dissenting).


A seizure based on less than probable cause, made with the aim of preventing flight in case evidence is found that generates probable cause for an arrest, exceeds the scope of a Terry stop. Commonwealth v. Borges, 395 Mass. 788, 790-791 (1985) (where police had reasonable suspicion for Terry stop, but not probable cause for an arrest, ordering that the defendant remove his shoes to prevent flight was an illegal seizure). See Commonwealth v. Rodriguez, 430 Mass. 577, 583-585 (2000) (roadblock does not comport with art. 14 when it is nothing more than a “generalized search for evidence of criminal activity conducted without probable cause or reasonable suspicion”); Commonwealth v. Gonsalves, 429 Mass. 658, 663 (1999) (police should not prolong routine traffic stops “in the hope that, sooner or later, the stop might yield up some evidence of an arrestable crime”).


The court cites People v. Taylor, 41 P.3d 681 (Colo. 2002) (Taylor), in support of its argument that the initial encounter with Gravina was a reasonable, short, and incidental intrusion on her privacy. Ante at 53 n.12. However short this initial detention may have been, it was crucial, as it gave Gravina the opportunity to provide the police with the information that the Commonwealth claims provided reasonable suspicion to detain her, i.e., that the apartment was hers. Taylor is a weak reed. The balancing test invoked in Taylor, supra at 687, to justify the seizure of the occupant of an automobile was based in part on Maryland v. Wilson, 519 U.S. 408 (1997), and Pennsylvania v. Mimms, 434 U.S. 106 (1977), cases that have been rejected by this court as not comporting with art. 14 of the Massachusetts Declaration of Rights. See Commonwealth v. Gonsalves, 432 Mass. 613, 614 (2000). But even if we followed the Colorado court in interpreting the Massachusetts Constitution, Taylor is distinguishable from the present case. In Taylor, the police were entitled to seize the defendant driver by pulling over his vehicle because they had an arrest warrant for the defendant’s passenger. Indeed, there was no practical way to arrest the passenger of a moving vehicle without also briefly detaining the driver. The police were also entitled to order the defendant driver out of his vehicle, so that they could conduct a search of the passenger compartment incident to the passenger’s arrest. Id. at 684. But following this activity, which was necessary to effectuate the arrest of the passenger, “the officers no longer had any justification to detain [the defendant],” People v. Taylor, supra at 688, who was not reasonably suspected of any criminal activity. No similar exigencies existed in this case, where the seizure of *70Gravina, whom the police did not suspect of any criminal activity and who was merely walking down an alley with the defendant, was not necessary to the implementation of the search warrant, or to the arrest of the defendant. Thus, Taylor does not provide support for the detention of Gravina.


The court’s definition of “occupant” encompasses those who reside in the premises, the people who live there as opposed to mere visitors. Ante at 51. Some courts have held otherwise, i.e., that an “occupant” also includes visitors for purposes of a Summers detention. For various definitions of “occupant” used by different jurisdictions in interpreting Summers, see Stanford v. State, 353 Md. App. 527, 536-538 (1999).


There is nothing in the record that makes clear the length of the detention. Therefore, it is impossible to assess whether the detention was reasonable from that perspective.